The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues on pp. 13-14 that claim 1 is analogous to the claims in Diehr, and therefore is patent eligible. This argument is not persuasive. The Diehr claims are analogous to Example 45, Claim 2, from the October 2019 Update to the Revised Eligibility Guidelines. Ex. 45, Claim 2 is shown to be eligible at Step 2A, Prong Two, because the claim recites additional elements that integrate the abstract ideas into a practical application.
Claim 1 is instead analogous to Ex. 45, Claim 1, which claim is not patent eligible, because the claim fails to integrate the abstract idea into a practical application, or provide an inventive concept that makes the claims amount to significantly more than the abstract ideas. Claim 1 is not eligible at Step 2A, Prong Two, as alleged by Applicant, because the additional elements merely represent an insignificant extra-solution activity of data gathering.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 5-10, 13, 14, 29, and 30 are rejected under 35 U.S.C. 112(b) as being 
Regarding claims 1, 29, and 30, it is not clear how one selects the grease from a single possible candidate for grease selection. That is, by performing the claimed method to select grease, it appears the selection has already been made, as only a single type of grease is used in the method.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 5-10, 13, 14, 29, and 30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to judicial exceptions of abstract ideas without significantly more, as set forth below. 
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance.
Step 1
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1, 2, 5-10, 13, and 14 are directed to a method.
Claims 29 and 30 are directed to an apparatus.
Each of claims 1, 2, 5-10, 13, 14, 29, and 30 are directed to one of the four statutory categories of subject matter.
Step 2A, Prong One

The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
determining using the data set associated with the temperature and at least one of the viscosity, shear stress, or shear rate applied to equations for energy loss in grease and entropy production via work and thermal energy changes, a degradation entropy generation (DEG) model comprising one or more assessed degradation measure parameters with respect to one or more assessed entropy production parameters for the dissipative or thermal process; 
determining values of one or more degradation coefficients from the DEG model as a rate of change of the one or more assessed degradation measure parameters with respect to the one or more assessed entropy production parameters, wherein the rate of change is determined as a slope of a first coordinate axis associated with the one or more assessed degradation measure parameters and of one or more second coordinate axes each associated with an assessed entropy production parameter associated with the dissipative or thermal process;
determining values of one or more parameters associated with a measure of degradation and/or expected failure of the grease to assess grease life or remaining grease life, including an accumulated shear stress, wherein the determination of the accumulated shear stress is based on an assessed estimated entropy parameter associated with estimated entropy produced by the dissipative process by linearly combining each of the one or more determined degradation coefficients with at least one corresponding assessed accumulated irreversible entropy parameter, including shear entropy and thermal entropy;
and selecting the grease for said engineered system based on the determination of the values of one or more parameters associated with a measure of degradation and/or expected failure of the grease.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, covers performance of the limitation in the mind and/or with pen and paper, but for the recitation of generic computer components. Other than reciting a processor that facilitates the method steps, nothing in the claim precludes the mental process steps from practically being performed in the human mind and/or with pen and paper.
None of dependent claims 2, 5-10, 13, and 14 recite anything beyond additional abstract ideas of mathematical concepts. or mental processes that, but for the recitation of a processor, encompass mental processes that can be performed mentally and/or with pen or paper.
Claims 1, 2, 5-10, 13, and 14 therefore recite abstract ideas.
Claim 29 recites:

determine values of one or more degradation coefficients from the DEG model as a rate of change of the one or more assessed degradation measure parameters with respect to the one or more assessed entropy production parameters, wherein the rate of change is determined as a slope of a first coordinate axis associated with the one or more assessed degradation measure parameters and of one or more second coordinate axes each associated with an assessed entropy production parameter associated with the dissipative or thermal process;
determine values of one or more parameters associated with a measure of degradation and/or expected failure of the grease to assess grease life or remaining grease life, including an accumulated shear stress, wherein the determination of the accumulated shear stress is based on an assessed estimated entropy parameter associated with estimated entropy produced by the dissipative process by linearly combining each of the one or more determined degradation coefficients with at least one corresponding assessed accumulated irreversible entropy parameter, including shear entropy and thermal entropy;
and selecting the grease for said engineered system based on the determination of the values of one or more parameters associated with a measure of degradation and/or expected failure of the grease.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, covers performance of the limitation in the mind and/or with pen and paper, but for the recitation of generic computer components. Other than reciting a processor that facilitates the method steps, nothing in the claim precludes the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 29 therefore recites abstract ideas.
Claim 30 recites:
obtain, from a database, a data set associated with the temperature and at least one of the viscosity, shear stress, or shear rate, wherein the data set was acquired from a test system comprising i) a motorized stirrer configured to shear a sample of grease in a cup continuously, ii) one or more thermocouple sensors configured to measure temperature of the sample, and iii) one or more sensors configured to measure or derive a measure of viscosity, shear stress, or shear rate;
determine using the data set associated with the temperature and at least one of the viscosity, shear stress, or shear rate applied to equations for energy loss in grease and entropy production via work and thermal energy changes, a degradation entropy generation (DEG) model comprising one or more assessed degradation measure parameters with respect to one or more assessed entropy production parameters for the dissipative or thermal process; 
determine values of one or more degradation coefficients from the DEG model as a rate of change of the one or more assessed degradation measure parameters with respect to the one or more assessed entropy production parameters, wherein the rate of change is determined as a slope of a first coordinate axis associated with the one or more assessed degradation measure parameters and of one or more second coordinate axes each associated with an assessed entropy production parameter associated with the dissipative or thermal process;

and select the grease for said engineered system based on the determination of the values of one or more parameters associated with a measure of degradation and/or expected failure of the grease.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, covers performance of the limitation in the mind and/or with pen and paper, but for the recitation of generic computer components. Other than reciting a processor that facilitates the method steps, nothing in the claim precludes the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 30 therefore recites abstract ideas.
Step 2A, Prong Two
Step 2A, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional elements of:
providing a test system comprising i) a motorized stirrer configured to shear a sample of grease in a cup continuously, ii) one or more thermocouple sensors configured to measure temperature of the sample, and iii) one or more sensors configured to measure or derive a measure of viscosity, shear stress, or shear rate;
obtaining, by at least one processor, from the sensors, a data set associated with the temperature and at least one of the viscosity, shear stress, or shear rate,
a processor.
The processor is recited at a high level of generality, i.e., as a generic device for causing a processor to perform a generic computer function of processing data. This generic processor is used as nothing more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract ideas into a 
The test system, sensors, and obtaining merely represent insignificant extra-solution activity of data gathering that is necessary for the use of the recited judicial exceptions, and is recited at a high level of generality.
All of these additional elements are recited at a high level of generality, and fail to provide a particular machine upon which to apply the judicial exception. Thus, these additional elements fail to integrate the judicial exceptions into a practical application.
None of claims 2, 5-10, 13, and 14 recite any additional elements not recited in claim 1.
Claims 1, 2, 5-10, 13, and 14 are therefore directed to the abstract ideas.
Claim 29 recites the additional elements of:
i) a motorized stirrer configured to shear a sample of grease in a cup continuously, ii) one or more thermocouple sensors configured to measure temperature of the sample, and iii) one or more sensors configured to measure or derive a measure of viscosity, shear stress, or shear rate
a processor, a memory,
obtain, from the sensor, a data set associated with the temperature and at least one of the viscosity, shear stress, or shear rate.
The processor and memory are recited at a high level of generality, i.e., as a generic device for causing a processor to perform a generic computer function of processing data. This generic processor is used as nothing more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract ideas.
The test system, sensors, and obtain step merely represent insignificant extra-solution activity of data gathering that is necessary for the use of the recited judicial exceptions, and is recited at a high level of generality.
Claim 29 is therefore directed to the abstract ideas.
Claim 30 recites the additional elements of:
a computer readable medium and a processor.
The processor and computer-readable medium are recited at a high level of generality, i.e., as a generic device for causing a processor to perform a generic computer function of processing data. This generic processor is used as nothing more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract ideas. Because the processor is recited at a high level of generality, and fails to provide a particular machine upon which to apply the judicial exception, the additional element fails to integrate the abstract ideas into a practical application.
Claim 30 is therefore directed to the abstract ideas.
Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claim 1, as discussed with respect to Step 2A Prong Two, the additional element of a generic computer amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A, or provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B.

For these reasons, there is no inventive concept in claims 1, 2, 5-10, 13, and 14, and claims 1, 2, 5-10, 13, and 14 are therefore ineligible.
Regarding claim 29, as discussed with respect to Step 2A Prong Two, the additional element of a generic computer amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A, or provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B.
Providing a system and obtaining data are insignificant extra-solution activities that fail to impose meaningful limits on the claim, and further, are well-understood, routine, and conventional in the art (Tommukayakul et al., US Patent Publication 2010/0004890 A1: mixing impeller 108, thermocouple to measure temperature, ¶ 0032, and shear stress and shear rate measurements based on motor torque, ¶ 0038). Because these additional elements are insignificant extra-solution activity, and are also well-understood, routing, and conventional in the art, they fail to provide an 
For these reasons, there is no inventive concept in claim 29, and claim 29 is therefore ineligible.
Regarding claim 30, as discussed with respect to Step 2A Prong Two, the additional element of a generic computer amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A, or provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B.
For these reasons, there is no inventive concept in claim 30, and claim 30 is therefore ineligible.

Applicant should note that although there are no rejections of the claims with respect to the prior art under 35 U.S.C. §§ 102 and 103, the claims are rejected under 35 U.S.C. § 101 as being ineligible, and are not otherwise allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/LEO T HINZE/
Patent Examiner
AU 2853
10 March 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853